Case 8:11-cv-00176-JSM-AEP Document 217 Filed 05/10/19 Page 1 of 2 PageID 3371



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 UNITED STATES OF AMERICA
 ex rel. BRIAN VINCA and
 JENNIFER STAUP SWEENEY                            Case No. 8:11-CV-176-T30MAP

        Plaintiffs

 v.


 ADVANCED BIOHEALING, INC.

       Defendant.
 ________________________________/

       FORMER VINCA COUNSEL’S NOTICE OF FILING OF DECLARATIONS

        Undersigned counsel hereby files the attached signed declarations of Kevin M. Cohen,

 Kevin J. Darken, Daniel Smith, Graeme McMurray, Mary Danielowich and Chester Kwitowski in

 support of Former Vinca Counsel’s Motion to Disqualify (Doc. 199).

 Dated: May 10, 2019


                                                   Respectfully submitted,

                                                   /s/ Kevin J. Darken
                                                   Kevin J. Darken
                                                   Florida Bar No. 0090956
                                                   kdarken@kevindarken.com
                                                   iward@kevindarken.com
                                                   Kevin J. Darken Law Group, LLC
                                                   332 S. Plant Avenue
                                                   Tampa, FL 33606
                                                   Phone (813) 513-4913
                                                   Filed on behalf of Former Counsel to Brian
                                                   Vinca Barry A. Cohen, P.A., Saady & Saxe,
                                                   P.A., and Kevin J. Darken
Case 8:11-cv-00176-JSM-AEP Document 217 Filed 05/10/19 Page 2 of 2 PageID 3372




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of May 2019, a true and correct copy of the

 foregoing has been furnished by CM/ECF to counsel of record.



                                                  /s/ Kevin J. Darken_________________
                                                  Kevin J. Darken




                                              2
